DETAILED ACTION
This is a Corrected Notice of Allowability in response to Applicants Second Preliminary Amendment filed on November 23, 2021.  Claims 1-24 have been canceled.  Applicants newly add claims 25-34.  Newly added claims 25-34 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 and 9/29/2021 has been considered by the examiner.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hunter Malboeuf (Reg. No. 79,730) on December 17, 2021.

IN THE CLAIMS
Please amend claims 25 and 30 as follows:

a processor;
a network port in communication with the processor and adapted to receive or access a dataset of network access information derived from a plurality of devices, wherein the dataset comprises a plurality of tuples, each tuple comprising: (a) a location of a device, and (b) (i) a service set identifier (SSID) representing a network accessed by the device, or (11) a basic service set identifier (BSSID) corresponding to an access point of the network accessed by the device, or (iii) a network address designated to the device; and
a memory coupled to the processor and comprising instructions, which when executed by the processor, program the processor to:
select one or more tuples wherein the location of plurality of devices associated with the one or more tuples matches with a location of a specified entity; and 
designate: (i) the SSIDs in the tuple, or (ii) the BSSIDs in the tuple, or (iii) the network addresses in the tuple as networking assets of the entity.
30. (Currently Amended) A system for identifying networking assets of an entity, comprising:
a processor;
a network port in communication with the processor and adapted to obtain a dataset comprising network access information derived from a plurality of devices, wherein the dataset comprises a plurality of tuples, each tuple comprising: (a) a network address designated to a device, and (b)(1) a service set identifier (SSID) representing a network 
a memory coupled to the processor and comprising instructions, which when executed by the processor, program the processor to:
select one or more tuples wherein the network address designated to tof the plurality of devices  associated with the one or more tuples matches with a set of network addresses associated with a specified entity; and
designate: (1) the SSIDs in the tuple, or (11) the BSSIDs in the tuple as networking assets of the entity.

Allowable Subject Matter
Claim 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail a network port in communication with the processor and adapted to receive or access a dataset of network access information derived from a plurality of devices, wherein the dataset comprises a plurality of tuples, each tuple comprising: (a) a location of a device, and (b) (i) a service set identifier (SSID) representing a network accessed by the device, or (ii) a basic service set identifier (BSSID) corresponding to an access point of the network accessed by the device, or (iii) a network address designated to the device and selecting one or more tuples location of one or more plurality of devices associated with the one or more tuples matches with a location of a specified entity in combination with all the elements of the independent claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
January 8, 2022